                 Case 8-21-71261-reg             Doc 25      Filed 08/16/21   Entered 08/16/21 16:54:17




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
 In Re:                                                                 Chapter 7
         Jon Finocchio,
         Maria Gelo Finocchio                                           Case No.: 8-21-71261-reg

                                    Debtors                             STATEMENT PURSUANT TO LBR 2017-1
----------------------------------------------------------------x
 I, Jason Browne Esq., an attorney admitted to practice in this Court, states:

    1. That I am the attorney for the above-named debtors and am fully familiar with the facts herein.

    2. That I was retained by the above listed debtors to file the instant petition for same.

    3. That prior to the filing of the petition herein, I rendered the following services to the above-named debtor(s):

             a. Initial interview and analysis of the case. June 11, 2021
             b. Further review of the debtor’s relevant document and information provided. June 21, 2021
             c. Preparation and review of the Bankruptcy Petitions, schedules and statements. July 6, 7.
    4. That I will represent the debtors at the first section 341 meeting of creditors.


    5. That Debtor 1’s father has paid me a flat fee of $3,000 in compensation for the above captioned Joint
        Petition for Bankruptcy, and specifically for the work listed above including the Court filing fees of $338.00
    6. That my usual rate of compensation of bankruptcy matters of this type is $3000.00 including Court filing
       fees.

    7. That the work paid for does not include representation of the debtors in any potential adversarial hearings.
       The same shall be billed as above at the rate of $250.00 per hour

        Dated: August 16,
        2021                                         /s/ Jason Browne




                                                       Jason Browne
                                                       Attorney for Debtors
                                                       Law office of Jason Browne PLLC
                                                       217 Church Avenue Floor 2
                                                       Brooklyn NY,
